UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2013 CELLULAR BIOMEDICINE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-52282 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 530 University Avenue, #17 Palo Alto, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(650) 566-5064 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Attached as Exhibit 99.1 to this Current Report is the form of presentation that the Cellular Biomedicine Group, Inc. (the “Company”) expects to use in connection with presentations to certain potential investors in the Company. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cellular Biomedicine Group, Inc. Date: November 14, 2013 By: /s/ Andrew Chan Andrew Chan Chief Financial Officer
